      Case 1:18-cv-01704-NONE-EPG Document 43 Filed 10/26/20 Page 1 of 1

 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   TODD FISHER,                                   )   Case No. 1:18-cv-01704-NONE-EPG
 9                                                  )
                Plaintiffs,                         )
                                                    )   ORDER GRANTING STIPULATION TO
10                                                      EXTEND TIME TO SUBMIT
     vs.                                            )   ADDITIONAL EVIDENCE IN SUPPORT
11                                                  )   OF PLAINTIFF’S MOTION FOR
     OSMOSE UTILITIES SERVICES, INC,                )   PRELIMINARY APPROVAL OF CLASS
12
                                                    )   ACTION SETTLEMENT,
13   Defendants.                                    )
                                                    )   (ECF No. 41)
14                                                  )

15

16         Based on the stipulation of the parties (ECF No. 41) and finding good cause exists, IT IS
17
     ORDERED that the parties shall submit supplemental evidence in support of Plaintiff’s Motion for
18
     Preliminary Approval of Class Action Settlement no later than November 30, 2020.
19

20

21 IT IS SO ORDERED.

22
       Dated:      October 26, 2020                         /s/
23                                                 UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
